USCA4 Appeal: 20-4391      Doc: 34         Filed: 09/01/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4391


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        OMEGA DRAVILLE BACOTE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:19-cr-00454-CCE-1)


        Submitted: July 5, 2022                                      Decided: September 1, 2022


        Before WYNN, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. Sandra J. Hairston, United States Attorney,
        Angela H. Miller, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4391      Doc: 34         Filed: 09/01/2022     Pg: 2 of 5




        PER CURIAM:

               Omega Draville Bacote pled guilty, pursuant to a written plea agreement, to Hobbs

        Act robbery, in violation of 18 U.S.C. §§ 2, 1951(a) (Count 1); and discharge of a firearm

        during and in relation to a crime of violence, in violation of 18 U.S.C.

        §§ 2, 924(c)(1)(A)(iii) (Count 2). The district court sentenced Bacote to 51 months’

        imprisonment on Count 1 and a consecutive 120 months’ imprisonment on Count 2,

        followed by a three-year term of supervised release. Bacote’s counsel filed a brief pursuant

        to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning whether Bacote’s sentence is reasonable. Although informed of

        his right to do so, Bacote did not file a pro se supplemental brief. We ordered supplemental

        briefing to address whether the district court adequately explained the special conditions

        of supervised release imposed at sentencing. We now affirm the district court’s judgment.

               We review a sentence “under a deferential abuse-of-discretion standard.” Gall v.

        United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both

        procedural and substantive reasonableness. Id. at 51. We must first “evaluate procedural

        reasonableness, determining whether the district court committed any procedural error,

        such as improperly calculating the [Sentencing] Guidelines range, failing to consider the

        [18 U.S.C.] § 3553(a) factors, or failing to adequately explain the chosen sentence.” United

        States v. Nance, 957 F.3d 204, 212 (4th Cir. 2020). If a sentence is free of “significant

        procedural error,” then we review it for substantive reasonableness, “tak[ing] into account

        the totality of the circumstances.” Gall, 552 U.S. at 51. “Any sentence that is within . . .

        a properly calculated Guidelines range is presumptively [substantively] reasonable.”

                                                     2
USCA4 Appeal: 20-4391      Doc: 34         Filed: 09/01/2022      Pg: 3 of 5




        United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). This “presumption can only

        be rebutted by showing that the sentence is unreasonable when measured against the 18

        U.S.C. § 3553(a) factors.” Id.

               Because Bacote did not argue for a sentence lower than the one he received, we

        review the reasonableness of his sentence for plain error. See United States v. Lynn, 592

        F.3d 572, 577 (4th Cir. 2010). “Under the plain error standard, [we] will correct an

        unpreserved error if (1) an error was made; (2) the error is plain; (3) the error affects

        substantial rights; and (4) the error seriously affects the fairness, integrity, or public

        reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

        2018) (internal quotation marks omitted).

               In their supplemental briefs, the parties predominantly address whether the district

        court procedurally erred by failing to orally pronounce the discretionary conditions of

        supervised release listed in the written judgment, as required by our decisions in United

        States v. Rogers, 961 F.3d 291, 296-98 (4th Cir. 2020), and United States v. Singletary,

        984 F.3d 341, 345-46 (4th Cir. 2021). A district court’s failure to orally pronounce

        discretionary conditions of supervised release is distinct, however, from a district court’s

        obligation to sufficiently explain its reasoning for any discretionary condition it imposes.

        See, e.g., Singletary, 984 F.3d at 343-45 (distinguishing claim concerning failure to

        sufficiently explain conditions of supervised release with claim concerning failure to orally

        pronounce conditions later appearing in written judgment).

               “[D]istrict courts have broad latitude” when imposing conditions of supervised

        release. United States v. Hamilton, 986 F.3d 413, 419 (4th Cir. 2021) (internal quotation

                                                     3
USCA4 Appeal: 20-4391      Doc: 34         Filed: 09/01/2022      Pg: 4 of 5




        marks omitted). “The [district] court may impose any special condition that is reasonably

        related to the statutory sentencing factors.” United States v. Douglas, 850 F.3d 660, 663

        (4th Cir. 2017) (internal quotation marks omitted); see 18 U.S.C. § 3583(d). “Unless a

        court adequately explains its reasons for imposing certain conditions, we can’t judge

        whether the § 3583(d) factors have been met.” United States v. Boyd, 5 F.4th 550, 557 (4th

        Cir. 2021). “[T]he amount of explanation required to permit meaningful appellate review

        of supervised release conditions undoubtedly will vary with the nature of the condition

        imposed and the circumstances of each case.” United States v. McMiller, 954 F.3d 670,

        677 (4th Cir. 2020). Indeed, we have recognized that “a court’s overarching explanation

        of a sentence as a whole may be procedurally sufficient in some cases.” Boyd, 5 F.4th at

        559 (internal quotation marks omitted).

               We conclude that, although the district court’s explanation was brief, the court did

        not plainly err in explaining its reasons for imposing the discretionary “special” conditions

        of supervised release recommended by the probation officer. The court expressed its

        finding that the recommended conditions were “reasonable and relevant to an appropriate

        sentencing factor,” after which neither party objected to the presentence report, or to any

        of the recommended conditions. Then, when imposing these conditions, the district court

        reaffirmed its view that the conditions were appropriate and necessary in this case. Upon

        reviewing the record, we further conclude that the district court did not procedurally err in

        any other respect, and that Bacote fails to rebut the presumption of substantive

        reasonableness afforded his within-Guidelines sentence.



                                                     4
USCA4 Appeal: 20-4391      Doc: 34         Filed: 09/01/2022     Pg: 5 of 5




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Bacote, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Bacote requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Bacote. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    5